Citation Nr: 1402497	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Legal entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The appellant maintains that her spouse, who died in August 2006, had recognized service with the United States Armed Forces during World War II.  She contends that based on this service and other evidence of record she is entitled to nonservice-connected death pension benefits.

The matter of legal entitlement to death pension benefits comes to the (Board) on appeal from a RO decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In an August 2010 decision, the Board denied entitlement to accrued benefits, denied entitlement to service connection for the cause of the Veteran's death, and denied legal entitlement to death pension benefits.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 memorandum decision, the Court ordered that the portion of the August 2010 Board decision that denied legal entitlement to death pension benefits be vacated.

This issue was returned to the Board in June 2012, at which time it was remanded for additional development.  Specifically, the RO was ordered to submit the claim to the National Personnel Records Center (NPRC) for verification of service by the appellant's spouse.  This action was accomplished on several occasions in 2013, as will be discussed in greater detail below.  Thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

The appellant requested a personal hearing before a Decision Review Officer at the RO, and such a hearing was scheduled for April 2013.  She did not report for the hearing and subsequently stated in May 2013 that she was ill on the scheduled day.  Another hearing was scheduled for June 2013, and the appellant did not report or provide an explanation for her absence; thus, the hearing request is deemed withdrawn.  

A June 2010 RO decision denied the appellant's claim for Filipino Veterans Equity Compensation.  The June 2012 Board remand also remanded the issue of legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund for the issuance of a statement of the case.  A statement of the case on this matter was issued by the RO in August 2013.  To date, a substantive appeal has not been received; thus, the appeal of this issue has not been perfected in a timely manner, and this issue is not before the Board at this time.  See 38 U.S.C.A. § 7105 (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's service in the Regular or "Old" Philippine Scouts qualifies the appellant for death pension benefits.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, basic eligibility for VA death pension benefits is established.  38 U.S.C.A. §§ 101(2), 107(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.1, 3.40, 3.41, 3.203 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  Given the favorable decision by the Board, there is no further duty to notify or assist the appellant or to explain how VA complied with the duties to notify and assist.  

Entitlement to Death Pension

The appellant contends that she is eligible for VA death benefits because her spouse had qualifying service as a member of the United States Armed Forces of the Far East (USAFFE) in the Philippine Commonwealth Army, including the recognized guerillas and Philippine Scouts, during World War II.  

The United States will pay compensation to any veteran disabled by disease or injury incurred in or aggravated by active military service, who was discharged or released under conditions other than dishonorable from the period of service in which the disease or injury was incurred, provided the disability is not the result of the persons's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law also authorizes payment of a pension to a veteran who has the requisite service, or his or her surviving spouse.  38 U.S.C.A. § 1521 (West 2002). 

As a threshold matter, one claiming entitlement to VA benefits must qualify as a claimant by submitting evidence of service and character of discharge.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service as a "Regular" Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Those Philippine Scouts (also referred to as "New" or "other" Philippine Scouts) inducted between October 6, 1945 and June 30, 1947, inclusive, are included for compensation benefits and DIC.  38 C.F.R. § 3.40(b).  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c), (d).  Active service will be the period certified by the service department.  38 C.F.R. § 3.41(a) and (d).  

Whether a person is a veteran is a question dependent on Service Department certification.  38 C.F.R. § 3.41(a),(d).  The Court has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In the present case, the record shows that the Veteran served in the Philippine Commonwealth Army from September 1, 1941 to December 28, 1941, and the Philippine Guerilla and Combination Service from October 19, 1942 to June 30, 1946.  There is also of record of an apparent certification issued in September 1978 by the NPRC of service with the Philippine Scouts from July 1945 to May 1947.  In September 1997 and January 2010, NPRC searched and concluded that there was no indication that the Veteran had reacquired service with the Army of the United States (AUS).  

Pursuant to the June 2012 remand order by the Board, the RO again requested certification in January and March 2013 from the service department.  In reply, responses were received from the NPRC in February and April 2013.  The NPRC stated that, upon review of available records, it could not be determined if the Veteran had service in the Old or New Philippine Scouts.  The NPRC also stated the Veteran's records were damaged by a fire at the NPRC.  

As noted above, service must be confirmed by the service department.  VA is prohibited from finding, on any basis other than a service department document or service department verification, that a particular individual served in the U.S. Armed Forces.  In the present case, the NPRC has certified that the appellant's husband had service in the Philippine Scouts between July 28, 1945 and May 16, 1947, according to the April 2013 response from the NPRC.  The NPRC did not specify whether such service was in the Regular, or "Old" Philippine Scouts, and thus eligible service for pension benefits pursuant to 38 C.F.R. § 3.40(a), or the "New" Philippine Scouts, and thus not eligible service for pension benefits pursuant to 38 C.F.R. § 3.40(b).  

Upon review of 38 C.F.R. § 3.40(b), service in the "New" Philippine Scouts is defined as service based on enlistment between October 6, 1945 and June 30, 1947, pursuant to Section 14, Public Law 190, 79th Congress (Act of October 6, 1945).  As the Veteran's service precedes that date, with certified service in the Philippine Scouts beginning in July 1945, according to the NPRC, the Board must conclude that, upon affording the appellant the benefit of the doubt, the Veteran's service was as a member of the Regular Philippine Scouts and thus the appellant is eligible for pension benefits pursuant to 38 C.F.R. § 3.40(a).  


ORDER

The appeal for eligibility for death pension benefits is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


